DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/18/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (U.S. 2005/0191089 A1).
Nishimura discloses the following claimed limitations:
Regarding independent Claim 1, a process cartridge (19, §0040 and Figs. 1, 4-5) comprising: 
an image bearer (21, §§0040, 0055, 0061 and Figs. 1-5) that is rotatable; 
a developer bearer (26, §0071 and Fig. 3) that is rotatable and opposite to the image bearer; and 
a positioning member (52, §§0040-0042, 0051-0062, 0069-0075 and Figs. 2-5) configured to determine an opposing distance between the image bearer and the developer bearer, the positioning member including: 
a fitting portion (62, §0072 and Figs. 2-5) to which a fitted portion (33, §0071 and Figs. 2-5), of the image bearer rotatably fits; and 
a groove (61, §§0053-0054, 0070 and Figs. 2-5) that extends from a ceiling portion to a bottom portion and in which a shaft portion of the developer bearer is slidingly movable (§0070 and Figs. 2-5), 
wherein the groove is formed such that the shaft portion of the developer bearer contacts the bottom portion and is supported by the bottom portion (§0070 and Figs. 2-5), and 
wherein the ceiling portion of the groove is open upward so that the shaft portion of the developer bearer is insertable to and removable from the groove (§0070 and Figs. 2-5).
Regarding Claim 2, a developing device (20) accommodating developer inside and including a developing case (§0040 and Figs. 1-5); and 
a cartridge case (51, §0041 and Figs. 1-5) different from the developing case, 
wherein the developing device is detachably installed in the process cartridge (§0070 and Figs. 2-5), 
wherein the developer bearer is rotatably held in the developing device (§0070 and Figs. 2-5), 
wherein the positioning member is detachably coupled to the developing case and the cartridge case (52, §§0040-0042, 0051-0062, 0069-0075 and Figs. 2-5), and 
wherein the developing device, together with the developer bearer, is attachable to and detachable from the positioning member coupled to the cartridge case by movement of the shaft portion of the developer bearer between the ceiling portion and the bottom portion while coupling of the positioning member with the developing case is released (52, §§0040-0042, 0051-0062, 0069-0075 and Figs. 2-5).
Regarding Claim 3, wherein the positioning member is detachably coupled to the developing case (§0070 and Figs. 2-5). 
Regarding Claim 4, wherein the groove extends in a direction orthogonal to a virtual line connecting a rotation center of the image bearer and a rotation center of the developer bearer (Figs. 4-5; please note that the groove extends in any direction in the plane of Fig. 4 or Fig. 5, including a direction orthogonal to a virtual line connecting a rotation center of the image bearer and a rotation center of the developer bearer).
Regarding Claim 5, wherein the groove extends in a direction to incline toward the image bearer with respect to a direction orthogonal to a virtual line connecting a rotation center of the image bearer and a rotation center of the developer bearer (Figs. 2, 4-5).
Regarding Claim 6, wherein the groove includes two face portions facing each other across the shaft portion of the developer bearer, wherein the two face portions include one face portion closer to the image bearer than the other face portion, and wherein at least the one face portion closer to the image bearer is formed such that a part of the one face portion closer to the bottom portion is closer to a rotation center of the image bearer than another part of the one face portion closer to the ceiling portion (Fig. 5).
Regarding Claim 7, wherein a distance from a rotation center of the image bearer to the one face portion closer to the image bearer is constant at a part of the bottom portion and in a vicinity of the bottom portion (Fig. 5).
Regarding Claim 8, wherein the groove includes two face portions facing each other across the shaft portion of the developer bearer, and wherein a distance from a rotation center of the image bearer to any one of the two face portions is constant at a part of the bottom portion and in a vicinity of the bottom portion (Fig. 5).

Regarding Claim 9, a restricting member (71) configured to restrict an upward movement of the shaft portion supported by the bottom portion of the groove, wherein the restricting member is detachably attached with respect to the positioning member (§§0028-0033 and Figs. 1, 6-7).
Regarding Claim 10, wherein a rotation center of the image bearer is disposed below a rotation center of the developer bearer when the process cartridge is in an installed orientation (Fig. 5; please note that any point, including any point below a rotation center of the developer bearer when the process cartridge is in an installed orientation, reads “a rotation center of the image bearer”; for example, the laser printer 1, as shown in Fig. 1 with installed process cartridge 19, can easily be put in a position whereby the rotation shaft 33 of the image bearer is disposed below the rotation shaft 49 of the developer bearer).
Regarding Claim 11, an image forming apparatus (1, §§0023-0024 and Fig. 1) comprising: a main body (2, §0025 and Fig. 1); and 
the process cartridge (Fig. 1), 
wherein the process cartridge is detachably attached with respect to the main body (§0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853                                                                                                                                                                                         
/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852